Citation Nr: 0734328	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-39 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left leg 
disability, claimed as due to low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The statement of the case reflects that the veteran served on 
active duty from June 1955 to May 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in June 2004, a statement of the case 
was issued in October 2005, and a substantive appeal was 
received in November 2005.  The veteran requested a Board 
hearing, however, he withdrew that request in March 2006.


FINDINGS OF FACT

1.  Low back disability was not manifested during active 
service or for many years thereafter, nor is current low back 
disability otherwise related to such service.

2.  Left leg disability was not manifested during active 
service or for many years thereafter, nor is current left leg 
disability otherwise related to such service, or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Left leg disability was not incurred in or aggravated by 
the veteran's active duty service, nor is left leg disability 
proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in May 2003.  
The letter predated the December 2003 rating decision.  See 
id.  The VCAA letter notified the veteran of what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The May 2003 
letter has clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

In May 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and private medical 
records.  The veteran has stated that he received treatment 
from additional medical providers not reflected in the 
record.  However, the veteran has stated that the medical 
records from these treatments no longer exist.  Thus, there 
is no indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a report of VA examination performed in 
October 2003.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records reflect that in February 1956, the 
veteran was treated for a puncture wound to the lower back 
resulting from a fall on a water valve.  Service medical 
records do not reflect any follow-up treatment or any other 
complaints related to the back.  A May 1959 examination 
performed for separation purposes reflects that his 'spine, 
other musculoskeletal' was clinically evaluated as normal.  
No low back complaints were documented. 

A statement from Lori L. Inkrote, D.C. dated in July 2004, 
reflects that the veteran was treated four times for 
complaints of low back pain on the left and lower leg pain on 
the right, with the treatment concluding in February 2002.  
Dr. Inkrote did not specify when such treatment was rendered; 
however, the veteran has indicated that he was only treated 
by Dr. Inkrote in 2002.  In May 2003, VA requested treatment 
records from Dr. Inkrote.  Dr. Inkrote's office filed a 
response in May 2003 stating that the office no longer had 
those treatment records.  

In October 2003, the veteran underwent a VA examination.  He 
reported that he did not recall any orthopedic difficulty 
before military or in basic training.  He reported that his 
back and left leg were okay then.  He reported that his back 
pain began later in the military when he fell and landed on a 
valve stem.  There was a puncture wound at the back area.  He 
reported that this was in the second half of military.  He 
reported that he received treatment and that symptoms lasted 
for two to three weeks.  He reported that he then returned to 
feeling normal for the rest of military.  He reported that he 
was still at full duty status in the last three months of 
military and he said he could do full duties at that time.  
He reported that back pain returned at about two months after 
leaving military, with no particular injury.  He reported 
that he started chiropractic treatment at that time.  He 
reported associated lower extremity symptoms on the left 
starting in the early 1960's.  He denied "being totally well 
in the back for even three months since the back became 
painful at two months after Military."  He denied any 
injuries to the back since military.  

The examiner stated the back pain was mostly at the low back.  
The examiner stated there was a history of symptoms starting 
in military.  The examiner found this was followed by very 
good healing.  The examiner stated symptoms returned at about 
two months after military and have been chronic since.  
Continued back pain problems were diagnosed as chronic 
muscular strain superimposed on degenerative instability.  

With regard to the left lower extremity, the examiner stated 
there were chronic symptoms since the early 1960s.  The 
examiner found this was at least partly associated with the 
back.  However, there has not been any reliable evidence of 
lumbar nerve root impairment so far.  Continued left lower 
extremity symptoms were diagnosed as referred discomfort from 
the back, chronic muscular strain, and various peripheral 
problems, including varicose veins.  

The examiner noted review of the claims folder, and 
acknowledged the service medical records.  The examiner 
stated that service medical records reflect that there was a 
hole in the veteran's back and that he fell on a water valve.  
The examiner stated that there were no further reports about 
back difficulty that the examiner could find.  The examiner 
found decreasing flexion of the back by 25 degrees which 
would represent symptoms at the back as well as the 
associated left lower extremity symptoms.  The examiner found 
flare up problems.  The examiner found that decreasing 
flexion of the back by 20 degrees would represent the flare-
ups at the back as well as the associated left lower 
extremity flare-ups.  

The examiner stated that he was asked to comment on the 
present back problems relating to the Military.  The examiner 
stated that:

There is evidence in his Service Medical Records of 
a back injury in Military.  There was good 
recovery.  There is a history of pain starting at 
about two months after Military and this apparently 
included some chiropractic treatment at about that 
time.  The return of back pain two months after 
leaving Military would appear to create a situation 
where he was into a chronic problem within less 
than a year after Military.  It is my understanding 
that this would be considered service connected.  
This onset of symptoms two months after leaving 
Military could very well relate to the injury in 
Military, but it might also relate to multiple 
factors, including residuals of strenuous Military 
activities.  Hopefully this treatment, within the 
first year after Military, can be verified by the 
veteran.  Based only on the brief symptoms from his 
injury in Military, without any evidence of 
problems soon after Military, there would seem to 
be very good healing of the specific Military 
injury.  To connect the present problems to 
Military would require that his back problem had 
returned within the first 12 months after Military.  
Any return of back pain in that time could very 
well relate to the injury in Military as well as 
various strenuous Military activities.  Assuming a 
return of symptoms within 12 months after Military, 
it is more likely than not that his present back 
difficulty is related to Military, in my opinion.  

Following an X-ray, the examiner added an addendum, finding 
that the X-ray showed arthritis at facet joints and disc 
narrowing at multiple levels.  Some degenerative 
spondylolisthesis was found.  The examiner's diagnoses 
remained the same.  

The veteran submitted a statement in June 2004 that he 
experienced pain in the Navy following the puncture.  He 
claimed that this pain had gotten worse over the years to the 
point that he had varicose veins and brown discoloration of 
skin on his left leg.  He claimed that he saw seven doctors 
regarding this pain, and they told him that his lower back is 
stiff and hard to adjust.  He claimed that the October 2003 
VA examiner told him that his left leg looked bad and the 
injury from the puncture could affect his upper body, as well 
as his lower body.  He claimed that the VA medical examiner 
told him that his medical problems are the result of the 
puncture wound.  

The veteran submitted another statement in June 2004 in which 
he provided the dates and locations of treatment for his 
back, as well as the names of the medical providers.  He 
stated that he sought treatment from various medical 
providers in 1959, from 1961 to 1981 (every three or four 
years), in 1977, in 1991, and in 2002.  He stated that all of 
the records were destroyed except for the 2002 records of Dr. 
Inkrote.  Dr. Inkrote's statement was submitted to the claims 
file in 2004.  

The veteran's wife submitted a statement in June 2004 stating 
that the veteran has severe low back and left leg pain which 
has been getting worse.  She claims that he received this 
injury in service.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current low 
back disability is etiologically related to service or any 
incident therein.  As detailed in the October 2003 VA 
examination report, and subsequent statements from the 
veteran, he has reported that he sustained the puncture wound 
to the back during his second half of service; that symptoms 
lasted for two to three weeks; that he returned to full duty 
for the last three months of service; and, that the pain 
returned in approximately July 1959 and that he sought 
chiropractic treatment.  Such contentions, however, are not 
supported by the service medical records on file, nor has he 
submitted any post-service medical evidence reflecting 
treatment prior to 2002.  Service medical records do reflect 
that the veteran sustained a puncture wound to the back but 
such injury occurred in February 1956, thus, approximately 8 
months after entry into service.  He reports that his 
symptoms lasted two to three weeks; however, service medical 
records do not reflect any follow-up treatment or complaints.  
He also reported that following the injury, he was able to 
return to full duty for the last three months of service.  In 
fact, subsequent to the puncture wound, he served for over 
three more years and service medical records are devoid of 
any further complaints or treatment pertaining to the 
puncture wound and back.  Furthermore, on separation from 
service, his spine was clinically evaluated as normal.  The 
service records affirmatively show that the veteran injured 
his back in early 1956, but no back complaints or back 
abnormalities were documented in the service medical records 
for the remaining three years of service.  The Board notes 
that the veteran did seek medical treatment for a number of 
unrelated complaints from 1956 to 1959.  It would seem 
reasonable to expect that he would have mentioned any 
continuing back complaints on those occasions.  The 
clinically normal spine findings on separation examination is 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no chronic low 
back disability was present at that time. 

The veteran has reported that he sought chiropractic 
treatment for back pain approximately two months after 
separation from service; however, he has not submitted any 
medical evidence to support such treatment, nor has he 
submitted any medical records to support any post-service 
medical treatment prior to 2002.  

As detailed hereinabove, the October 2003 VA examiner 
obtained a medical history from the veteran, and also 
reviewed the claims folder, to include the service medical 
records.  The examiner acknowledged the in-service back 
injury, and noted that there was "good recovery."  
Likewise, the examiner noted that, based on the brief 
symptoms during service, without any evidence of problems 
soon after military, there would seem to be very good healing 
of the specific military injury.  Such opinion suggests that 
the in-service injury was acute and transitory and resolved 
without residual disability.  The examiner then noted a 
history of pain starting at about two months after the 
veteran's separation from service, and opined that the return 
of back pain two months after leaving service would appear to 
create a situation where there was a chronic back problem, 
which could be related to the in-service injury or to 
strenuous military activities.  But the examiner then 
explained that to connect the present problems to the 
military would require that his back problem had returned 
within the first 12 months after service.  The examiner also 
noted hope that the veteran could verify any such treatment 
within 12 months after separation from service.  While the 
veteran appears to interpret the VA examiner's opinion as a 
positive opinion relating his in-service injury to his 
current low back disability, the Board's reading of such 
opinion as suggesting a positive relationship to service was 
conditioned on the veteran being able to show a return of 
symptoms or treatment rendered within 12 months of separation 
from service.  As detailed, the veteran has been unable to 
provide medical evidence of any such post-service treatment.  
Also of concern is the examiner's determination that, if the 
veteran was able to show return of back problems within 12 
months of separation from service, then such problems could 
be related to the in-service injury or other strenuous 
military activities.  In making such determination, however, 
the examiner appears to rely on the veteran's unsubstantiated 
contentions that the injury occurred during his second half 
of service, and that he only served another three months 
prior to separation.  But as discussed in detail, subsequent 
to the in-service injury, the veteran continued to serve for 
over a three year period, service medical records are 
completely devoid of any further complaints pertaining to the 
back, and there is a normal separation examination.  

It is clear that any opinion suggesting that a chronic 
disability was incurred as a result of the in-service 
puncture wound is based strictly on the history supplied by 
the veteran, and is not substantiated by the veteran's 
service medical records, which have a high probative value.  
The Court has determined that history which the veteran 
provides does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Furthermore, the veteran's self-reported history was provided 
decades after the claimed injury and at a time when he had a 
claim for VA benefits with the potential for pecuniary gain.  
The Board finds the veteran's contentions regarding 
continuing low back symptomatology since service to be 
inconsistent with the service medical records which show no 
subsequent low back complaints after the 1956 injury and 
which affirmatively show that no chronic low back disability 
was detected on separation examination.  The lack of 
continuity of treatment may bear in a merits determination on 
the credibility of the evidence of continuity of symptoms by 
lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
The Board acknowledges the statement from the veteran's 
spouse, but it does not appear from the record that she knew 
the veteran during service or for a number of years 
thereafter.  

The veteran has also claimed left leg disability as a result 
of his low back disability.  Initially, the Board notes that 
the veteran's service medical records do not reflect any 
complaints or diagnosis pertaining to a left leg disability.  
In fact, on discharge, the veteran's lower extremities were 
clinically evaluated as normal.  The veteran has claimed that 
he began experiencing left lower extremity symptoms in the 
1960s; however, there is no persuasive evidence to support a 
finding that such symptoms are due to service or any incident 
therein.  As noted, the veteran has claimed that such 
symptomatology is due to his low back disability, and the 
October 2003 VA examiner determined that left lower extremity 
symptoms were referred discomfort from the back, chronic 
muscular strain, and various peripheral problems.  Due, 
however, to the finding that service connection for low back 
disability is not warranted, service connection for left leg 
disability, claimed as due to his low back disability, is 
also not warranted.  See 38 C.F.R. § 3.310. 

In summary, there is no probative evidence of low back or 
left leg disability in service.  Moreover, there is no 
probative evidence of a nexus between the veteran's low back 
and left leg disabilities and his period of active duty 
service.  Thus, service connection for low back and left leg 
disabilities is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a low back disability 
is not warranted.  Entitlement to service connection for a 
left leg disability is not warranted.  The appeal is denied 
as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


